Silicon Valley Bank



Fifth Modification Agreement

Borrower:       Exabyte Corporation
Address:         

2108 55th Street
                       Boulder, Colorado 80301
Date:              As of October 10, 2003



THIS FIFTH MODIFICATION AGREEMENT

(the "Modification Agreement") is entered into between Silicon Valley Bank
("Silicon") and the borrower named above ("Borrower").



Whereas the parties entered into the Loan and Security Agreement dated June 18,
2002, which instrument was modified by a certain Amendment and Waiver dated
September 26, 2002, by a Modification Agreement dated as of February 14, 2003,
by a Third Modification Agreement dated April 17, 2003, by a Fourth Modification
Agreement dated July 18, 2003, and an Extension Agreement dated September 30,
2003, which documents are collectively referred to as the "Loan Agreement," and

Whereas the parties wish to further amend the Loan Agreement as herein provided.

Now, therefore, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.     Capitalized Terms.

Capitalized terms used but not defined herein shall have the meanings set forth
in the Loan Agreement.



2.     Amended and Restated Schedule.

Silicon and Borrower hereby modify the Loan Agreement by deleting in its
entirety the Amended and Restated Schedule to Loan and Security Agreement dated
as of July 18, 2003 and replacing such Schedule with the Second Amended and
Restated Schedule to Loan and Security Agreement dated as of October 10, 2003,
attached hereto (the "Second Amended Schedule"). Effective as of the date of
this Modification Agreement, the Second Amended Schedule shall be incorporated
in and become a part of the Loan Agreement.



3.     Concentrations of Certain Account Debtors

. Notwithstanding the definition of "Eligible Accounts" in Section 8 of the Loan
and Security Agreement dated June 18, 2002, Accounts owing from either Tech Data
Corporation or Ingram Micro Corporation will not be deemed Eligible Accounts to
the extent either account exceeds, individually, 30% of the total Accounts
outstanding. In addition, if more than 35% of the Accounts owing from either
Tech Data Corporation or Ingram Micro Corporation are outstanding for a period
longer than their Eligibility Period (without regard to unapplied credits) or
are otherwise not Eligible Accounts, then all Accounts owing from either Tech
Data Corporation or Ingram Micro Corporation will be deemed ineligible for
borrowing.



4.     Advances in Excess of Credit Limit

. Silicon agrees to advance sums in excess of the Credit Limit provided that the
total Loans outstanding at any time under the Loan Agreement shall not exceed
the lesser of (i) $2,750,000.00 in excess of the Credit Limit or (ii) the
Maximum Credit Limit, which agreement to advance sums in excess of the Credit
Limit shall terminate automatically upon the termination of the Overadvance
Guaranties executed by Meritage Private Equity Fund, L.P., a Delaware limited
partnership ("Meritage"), Tom Ward ("Ward"), Builder Investment Partnership, a
Georgia limited partnership ("Builder"), and Crestview Capital Fund II, L.P., a
Delaware Limited Partnership ("Crestview"), or any of them (the "Overadvance
Guaranties"). Collectively, Meritage, Ward, Builder and Crestview are referred
to as the "Guarantors."



5.     Early Termination.

The second sentence contained in Section 6.2 of the Loan Agreement dated June
18, 2002, is hereby deleted in its entirety and replaced with the following
sentence: "If this Agreement is terminated by Borrower or by Silicon under this
Section 6.2, Borrower shall pay to Silicon a termination fee in an amount equal
to 1% of the Maximum Credit Limit (as defined in the Schedule) if termination
occurs on or before October 10, 2004, and .5% of the Maximum Credit Limit if
termination occurs after October 10, 2004."



6.     Financial Covenants for 2005

. The financial covenants for Borrower's fiscal year 2005 as contained in
Section 5 of the Second Amended Schedule, will be established no later than
December 1, 2004, and will be based upon Borrower's budget for fiscal year 2005
as approved by Borrower's Board of Directors.



7.     Representations True.

Borrower represents and warrants to Silicon that all representations and
warranties set forth in the Loan Agreement, as amended hereby, together with the
Representations and Warranties of the Borrower dated October 10, 2003 delivered
herewith, are true and correct.



8.     Bank's Expenses and Loan Fee

. In connection with this Modification Agreement and the documents executed and
delivered in connection herewith, Borrower shall pay Silicon's fees and expenses
of its outside legal counsel incurred herewith, up to a maximum of $15,000, and
the Loan Fee. Silicon's fees and expenses of its outside legal counsel shall be
paid immediately upon the closing of this transaction and Borrower hereby
authorizes Bank to debit Borrower's account for such payments; the Loan Fee
shall be paid in accordance with the Second Amended Schedule.



9.     No Claims or Defenses

. As a material inducement to Silicon to enter into this Modification Agreement
and to perform the obligations of Silicon hereunder, Borrower acknowledges and
represents that Borrower has no defense or right of offset with respect to any
of the Obligations and has no claims against Silicon, its officers, directors,
employees, subsidiaries, affiliates, agents or representatives, which arises,
directly or indirectly, out of any action or omission by any of the foregoing
persons with respect to the origination, servicing, administration or
enforcement of the Loan Agreement or out of Silicon's performance or failure to
perform any duty or obligation thereunder.



10.    General Provisions.

This Modification Agreement, the Loan Agreement, and any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower and Guarantors
executed and delivered in connection with any of the foregoing, set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof.



11.    Loan Agreement Remains in Full Force and Effect.

Except as herein expressly amended, all of the terms and provisions of the Loan
Agreement, and all other documents and agreements between Silicon and Borrower
and Guarantors shall continue in full force and effect and the same are hereby
ratified and confirmed.



12.    Conditions Precedent to Effectiveness of this Modification Agreement.

This Modification Agreement shall become effective on the date that all of the
following have occurred: (i) Borrower has executed and delivered to Silicon this
Modification Agreement and any other documents requested by Silicon in
connection herewith, (ii) each Guarantor has executed and delivered to Silicon a
consent and reaffirmation of their respective Overadvance Guaranties and related
agreements in the form set forth below; and (iii) each of the Overadvance
Guarantors has done all other things reasonably requested by Silicon in
connection herewith.



12.    Further Assurances.

Promptly upon the request of Silicon, Borrower shall execute and deliver such
other instruments, agreements and documents, and undertake such other and
additional actions, to fully consummate the transactions contemplated hereunder
and under the Loan Agreement. It is the intention of the parties that Silicon
have a first priority, perfected security interest in all of Borrower's assets;
in that regard, Borrower shall undertake such additional and further actions as
requested by Silicon to provide Silicon with such first priority, perfect
security interest.



Borrower:

EXABYTE CORPORATION

 

By____________________________

President or Vice President

By____________________________

Secretary or Ass't Secretary

Silicon:

SILICON VALLEY BANK

 

By____________________________

Title__________________________

 

 

[Overadvance Guarantor Consent on the following page.]

 

OVERADVANCE GUARANTOR CONSENT

Each of the undersigned acknowledges that it or his consent to the foregoing
Modification Agreement is not required, but the undersigned nevertheless does
hereby consent to the foregoing Modification Agreement. The undersigned
acknowledge and agree that the term "Agreement" as used in the Overadvance
Guaranty executed by each of the undersigned shall mean the Loan and Security
Agreement dated June 18, 2002, as amended through the date hereof, including the
amendments made by this Fifth Modification Agreement. Nothing herein shall in
any way limit any of the terms or provisions of their respective Overadvance
Guaranties and related agreements of the undersigned relating to the Loan
Agreement as previously amended and the foregoing Modification Agreement, all of
which are hereby ratified and affirmed.



Builder Investment Partnership,
a Georgia limited partnership
By: Allen A. Builder, general partner

 

By: _____________________________
Allen A. Builder

Meritage Private Equity Fund, L.P.
By: Meritage Investment Partners, LLC
Its General Partner



By: _________________________

 

 

 

________________________________
Tom Ward

Crestview Capital Fund II, L.P.
By: Kingsport Capital Partners, LLC
Its General Partner

 

By: _________________________

Its

